TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00231-CV



                                   F. H. and L. L., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 21-0063-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant L.L. filed her notice of appeal on May 3, 2022. The appellate record

was complete on May 1, 2022, making appellant’s brief due on May 23, 2022. On June 3, 2022,

Kenneth Richey Jr. was appointed to represent L.L. on appeal.                  On June 6, 2022,

Kenneth Richey Jr. filed a motion for extension of time to file appellant L.L.’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Kenneth Richey Jr. to file

appellant’s brief no later than June 28, 2022. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on June 9, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith




                                               2